Citation Nr: 1205935	
Decision Date: 02/16/12    Archive Date: 02/23/12

DOCKET NO.  03-31 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran had active service from March 1974 to February 1975. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Detroit, Michigan, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied the Veteran's claim of entitlement to TDIU compensation. 

The Board previously remanded this claim in April 2006, August 2007 and April 2008.  In an August 2009 decision, the Board denied entitlement to a TDIU.  

The appellant appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a February 2011 memorandum decision, the Court vacated the Board's August 2009 decision, and remanded the matter for further proceedings. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In its February 2011 decision, the Court noted that the Board's August 2009 decision failed to properly analyze the evidence under 38 C.F.R. § 4.16(a), and provided a cursory statement of reasons and bases for determining that there was no evidence that the Veteran was unable to obtain or maintain substantially gainful employment.  On remand, the Board was to specifically address section 4.16(a) and discuss the evidence of record regarding the Veteran's employment history.  

The Court also noted that it required the Veteran to provide any relevant employment records in his possession, including evidence of any employment income since January 7, 2004, and documentation of any job termination, to the Board for review on remand.  The Court observed that January 7, 2004, was the date the Veteran began working as a mail handler.  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to submit any relevant employment records in his possession, including evidence of any employment income since January 7, 2004, and documentation of any job termination.

2.  Then, readjudicate the Veteran's claim with application of the provisions of 38 C.F.R. § 4.16(a) pertaining to a requirement that the Veteran's service-connected pes planus of the right foot (rated 40 percent) and service-connected pes planus of the left foot (rated 30 percent), as disabilities of both lower extremities, be considered one 60 percent disability.  If the benefit sought on appeal remains denied, the appellant and his representative should be provided a supplemental statement of the case and afforded an opportunity to respond.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


